DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ibi et al (US Pub 20110239445) in view of Knuth (“The Art of Programming Vol. 3: Sorting and Seaching”).

Regarding claims 7 and 13, Ibi et al. teach: 
A method for rebuilding a battery and container wherein each battery comprises multiple cells or modules (paragraphs [0035]-[0036]).  Individual modules are graded and measured by their characteristics.  The battery is rebuilt by putting together 
Ibi et al. do not teach sorting a list in a particular order or selecting an item from a list. 
Knuth teaches software comparing and selecting values to a sorted list or ordered table (p. 12) where the list starts at the lowest numbered key.    The sorting is assumed to be previously performed in relation to a key.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to to sort and select items from an ordered list starting with the lowest number with the teaching of Ibi et al. in order to more easily find a compatible cell. 



Regarding claims 9 and 15, Ibi et al. and Knuth teach all the elements of claims 7 and 13, respectively, as detailed above.  Ibi et al. Knuth further teach a method wherein determining the batch compatibility number includes generating a cell compatibility matrix which indicates, for the plurality of cells, whether a given pair of cells is compatible (Knuth teaches organizing values to a sorted list or ordered table (or matrix, see p. 12) where the values are compared).

Regarding claims 10 and 16, Ibi et al. and Knuth teach all the elements of claims 7 and 13, respectively, as detailed above.  Ibi et al. Knuth further teach a method wherein determining the batch compatibility number includes: determining a first difference between a first cell in the plurality of cells and a second cell in the plurality of cells for the first cell characteristic; determining a second difference between the first cell and the second cell for the second cell characteristic; and in the event (1) the first difference does not exceed a first tolerance associated with the first cell characteristic and (2) the second difference does not exceed a second tolerance associated with the second cell characteristic, declaring the first cell and the second cell to be compatible (paragraphs [0047]-[0050]; the absolute acceptable range, relative acceptable range, 

Regarding claims 11 and 17, Ibi et al. and Knuth teach all the elements of claims 7 and 13, respectively, as detailed above.  Ibi et al. Knuth further teach a method wherein sorting the plurality of cells includes: determining, for each tied cell in a plurality of tied cells, a set of compatible cells in order to obtain a plurality of sets of compatible cells; and breaking a tie between the plurality of tied cells based at least in part on uniqueness associated with the plurality of sets of compatible cells and one or more batch compatibility numbers associated with the plurality of sets of compatible cells (paragraphs [0047]-[0050]; the relative acceptable range is identified after the absolute acceptable range in order to account for uniqueness associated with the plurality of cells that fall within the absolute acceptable range).

Regarding claims 12 and 18, Ibi et al. and Knuth teach all the elements of claims 7 and 13, respectively, as detailed above.  Ibi et al. Knuth further teach a method wherein sorting the plurality of cells includes: determining, for each tied cell in a plurality of tied cells, a set of compatible cells in order to obtain a plurality of sets of compatible cells; and breaking a tie between the plurality of tied cells based at least in part on uniqueness associated with the plurality of sets of compatible cells and one or more batch compatibility numbers associated with the plurality of sets of compatible cells; and breaking the tie between the plurality of tied cells includes: sorting the plurality of sets of compatible cells based at least in part on the batch compatibility numbers associated .

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ibi et al (US Pub 20110239445)  in view of Okumura (US Pub 20060012330) in view of Knuth (“The Art of Programming Vol. 3: Sorting and Seaching”).

Regarding claim 1, Ibi teaches: 
A battery and container wherein each battery comprises multiple cells or modules (paragraphs [0035]-[0036]).  Individual modules are graded and measured by their characteristics.  The battery is rebuilt by putting together modules having the same grade as each other (paragraph [0047]) and a new battery C may be built from battery A and B (paragraphs [0048]-[0049]) using Open Circuit Voltage as a characteristic.  Other characteristics could be used in addition to OCV such as internal resistance, capacity, 
Ibi does not teach lid for the battery pack.
However, Okumura does teach a lid for a battery pack (paragraph [0027]).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate a lid to the battery pack in Ibi in order to more easily access modules inside the container and/or protect the battery.
Ibi and Okumura does not teach sorting a list or selecting an item from a list. 
Knuth teaches comparing and selecting values to a sorted list or ordered table p. 12 where the list starts at the lowest numbered key.    The sorting is assumed to be previously performed in relation to a key.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to to sort and select items from an ordered list starting with the lowest number with the teaching of Ibi and Okumura in order to more easily find a compatible cell. 



Regarding claim 3, Ibi et al., Okumura and Knuth teach all the elements of claim 1 as detailed above.  Ibi et al., Okumura and Knuth further teach a battery wherein determining the batch compatibility number includes generating a cell compatibility matrix which indicates, for the plurality of cells, whether a given pair of cells is compatible (Knuth teaches organizing values to a sorted list or ordered table (or matrix, see p. 12) where the values are compared).

Regarding claim 4, Ibi et al., Okumura and Knuth teach all the elements of claim 1 as detailed above.  Ibi et al., Okumura and Knuth further teach a battery wherein determining the batch compatibility number includes: determining a first difference between a first cell in the plurality of cells and a second cell in the plurality of cells for the first cell characteristic; determining a second difference between the first cell and the second cell for the second cell characteristic; and in the event (1) the first difference does not exceed a first tolerance associated with the first cell characteristic and (2) the second difference does not exceed a second tolerance associated with the second cell characteristic, declaring the first cell and the second cell to be compatible (paragraphs 

Regarding claim 5, Ibi et al., Okumura and Knuth teach all the elements of claim 1 as detailed above.  Ibi et al., Okumura and Knuth further teach a battery wherein sorting the plurality of cells includes: determining, for each tied cell in a plurality of tied cells, a set of compatible cells in order to obtain a plurality of sets of compatible cells; and breaking a tie between the plurality of tied cells based at least in part on uniqueness associated with the plurality of sets of compatible cells and one or more batch compatibility numbers associated with the plurality of sets of compatible cells (paragraphs [0047]-[0050]; the relative acceptable range is identified after the absolute acceptable range in order to account for uniqueness associated with the plurality of cells that fall within the absolute acceptable range).

Regarding claim 6, Ibi et al., Okumura and Knuth teach all the elements of claim 1 as detailed above.  Ibi et al., Okumura and Knuth further teach a battery wherein sorting the plurality of cells includes: determining, for each tied cell in a plurality of tied cells, a set of compatible cells in order to obtain a plurality of sets of compatible cells; and breaking a tie between the plurality of tied cells based at least in part on uniqueness associated with the plurality of sets of compatible cells and one or more batch compatibility numbers associated with the plurality of sets of compatible cells; and breaking the tie between the plurality of tied cells includes: sorting the plurality of sets of compatible cells based at least in part on the batch compatibility numbers associated .

Response to Arguments
The terminal disclaimer filed on October 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,274,543 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
However, Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652. The examiner can normally be reached Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JCM/           Examiner, Art Unit 2864                    

/JOHN E BREENE/           Supervisory Patent Examiner, Art Unit 2864